 



Exhibit 10.2

EMPLOYMENT AGREEMENT OF WILLIAM F. WARD

     THIS EMPLOYMENT AGREEMENT is made and entered into effective as of the 1st
day of January, 2004 (the “Effective Date”), between Odyssey HealthCare, Inc., a
Delaware corporation (“Employer” or the “Company”), and William F. Ward,
residing at 1136 Hampton Drive, Allen, Texas (“Employee”).

WITNESSETH:

     WHEREAS, Company is a national provider of hospice services and desires to
employ a senior executive to oversee its marketing efforts;

     WHEREAS, Employee will acquire special and unique knowledge, abilities and
expertise with respect to the business of the Company; and

     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that it is in the best interests of the Company and its stockholders to employ
Employee as the Senior Vice President of Sales and Marketing of the Company and,
accordingly, the Company and Employee desire to enter into this Employment
Agreement as set forth herein.

     NOW, THEREFORE, in consideration of the premises and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby forever acknowledged and confessed, the parties agree as
follows:

     1. Employment. Employer hereby employs Employee, and Employee hereby
accepts such employment by Employer, upon the terms and conditions specified
herein for the “Term of Employment” (as hereinafter defined).

     2. Duties of Employee. During the Term of Employment, Employee shall be
employed as the Senior Vice President of Sales and Marketing of the Company.
Employee shall report to the Chief Operating Officer of Employer (the “COO”).
Employee shall perform such duties as are appropriate for the offices to which
he has been appointed hereunder, as well as such other duties consistent with
such offices that may be assigned from time to time by the COO in his sole
discretion. Employee shall, subject to the direction and instruction of
Employer, (a) devote Employee’s full and entire working time, attention and
energies to Employer, and diligently and to the best of Employee’s ability
perform all duties incident to Employee’s employment hereunder; (b) use
Employee’s best efforts to promote the interests of Employer; and (c) perform
such other duties appropriate for Employee’s position as Employer may from time
to time direct.

     3. Financial Arrangements.

       3.1 Compensation. As compensation for Employee’s services hereunder and
in consideration of Employee’s covenant not to compete and other covenants as
set forth in Sections 4, 5 and 6 hereof, Employer shall pay Employee an initial
salary of $200,000.00 per year, payable on a bi-weekly basis in accordance with
Employer’s regular payroll practices. Employee’s compensation shall be reviewed
annually by the Compensation Committee of the Board.

 



--------------------------------------------------------------------------------



 



     Employee shall be reimbursed for all the actual costs and expenses incurred
by him in the performance of his duties. Employee shall be entitled to three
(3) weeks paid vacation time each year and other benefits (e.g., sick leave and
health insurance) in accordance with Employer’s policies as from time to time
established for executive officers of Employer.

       3.2 Bonus. In addition to the salary payable to Employee, Employee shall
be entitled to an annual bonus. The bonus will be determined annually by the
Compensation Committee of the Board and Employee based on goals that are
mutually agreed by the Compensation Committee of the Board and Employee. The
bonus shall be payable within five (5) business days after the determination of
the amount due, such determination being made no later than the date each
calendar year on which the Company publicly announces its earnings for the prior
fiscal year in a press release.

     4. Confidentiality. Employee agrees to keep confidential and not to use or
to disclose to others, except as expressly consented to in writing by Employer,
or as required by law to be disclosed, any trade secrets, confidential
technology, proprietary information (including, but not limited to, all
marketing information and materials), customer information, business plans, or
other knowledge belonging to or relating to the affairs of Employer or any
subsidiary or parent of Employer (an “Affiliate”), or any knowledge or thing
acquired or developed by Employee through Employee’s association with Employer
or an Affiliate, the use or disclosure of which knowledge or thing might
reasonably be construed to be contrary to the best interests of Employer or an
Affiliate. Employee further agrees that upon the termination of Employee’s
employment, Employee shall promptly return, and will neither take nor retain
without prior written authorization from Employer, any papers, data, client
lists, books, records, files, computer data or other documents (or copies
thereof) or materials of any kind belonging to Employer or an Affiliate or
pertaining to the business of Employer or an Affiliate. This covenant shall be
perpetual and shall survive the termination or expiration of this Agreement.

     5. Item Ownership. All patents, formulas, inventions, ideas of inventions,
processes, copyrights, know-how, proprietary information, trademarks, tradenames
or other developments, or future improvements thereto (collectively, “Items”),
developed or conceived by Employee during the term of this Agreement are the
property of Employer and shall be promptly disclosed to Employer. Employee shall
further execute an assignment of the Items to Employer and execute such other
instruments as Employer shall reasonably request to protect Employer’s interest
in the Items. Employee represents that his performance of this Agreement does
not and will not breach any agreement to keep in confidence items acquired by
him in confidence or in trust prior to his employment with Employer. Employee
agrees not to disclose to Employer or induce Employer to use any Items belonging
to any previous employer or others. Employee further agrees not to enter into
any agreement, either written or oral, in conflict herewith. This covenant shall
be perpetual and shall survive the termination or expiration of this Agreement.

2



--------------------------------------------------------------------------------



 



     6. Noncompetition Agreement. (a) Employee recognizes that Employer has been
induced to enter into this Agreement primarily because of the covenants and
assurances made by Employee, that Employee’s covenant not to compete is
necessary to insure continuation of the business of Employer, and that
irreparable harm and damage will be done to Employer if Employee competes with
Employer or any Affiliate within the geographic areas described below.
Therefore, Employee agrees that for so long as he is employed by Employer or an
Affiliate, and for a period of 12 months thereafter, Employee shall not directly
or indirectly:

       (i) Own, manage, operate, control, participate in the management or
control of, be employed by, lend Employee’s name to or maintain or continue any
interest whatsoever in any enterprise that (A) provides, distributes, markets,
promotes or advertises any type of services or products that directly competes
with the services or products offered by Employer or any Affiliate, and/or (B)
is engaged in the same business as Employer or any Affiliate anywhere within a
50-mile radius of the location of any of Employer’s or any Affiliate’s
facilities;

       (ii) Solicit, interfere with, divert or attempt to divert any business
relationships of Employer or any Affiliate, including without limitation, its
referral sources, its customers, clients, patients, sponsors, partners, or
suppliers; or

       (iii) Solicit or encourage any employee, volunteer, officer or director
to leave Employer or any Affiliate or hire any employee, volunteer, officer or
director of Employer or any Affiliate.

     (b) If any restriction contained in this Section 6 is held by any court to
be unenforceable or unreasonable, a lesser restriction shall be severable
therefrom and be enforced in its place, and the remaining restrictions contained
herein shall be enforceable independently of each other.

     7. Term and Termination of Agreement.

       7.1 Term of Employment.

       (a) Basic Term. As used herein, “Term of Employment” shall mean the
period commencing on the Effective Date and expiring at 12:00 a.m., Dallas,
Texas time, on January 1, 2005, as extended under Section 7.1(b).

       (b) Renewal. The Term of Employment will be renewed automatically for an
additional one (1) year period (without any action by either party) on January
1, 2005, and on each anniversary thereof, unless one party gives to the other
written notice sixty (60) days in advance of the beginning of any one-year
renewal period that the Agreement will not be renewed. Either party may elect
not to renew this Agreement, with or without Cause, in which case Employee’s
employment hereunder shall terminate effective on the last day of the Term of
Employment, and Employer shall pay to Employee all compensation due Employee
pursuant to Section 3 through the date of termination and thereafter shall have
no further obligation to Employee hereunder. Nothing stated in this Agreement or
represented orally or in writing to either party shall create an obligation to
renew this Agreement.

3



--------------------------------------------------------------------------------



 



       7.2 Termination.

       (a) Death. Employee’s employment hereunder shall terminate immediately
upon Employee’s death. If Employee’s employment is terminated as a result of his
death, Employer shall pay to the estate of Employee, or his beneficiaries, all
compensation due Employee pursuant to Section 3 through the date of Employee’s
death, and thereafter shall have no further obligation to Employee hereunder
other than pursuant to any life insurance policies that may be in effect for the
benefit of Employee or his beneficiaries.

       (b) Long-Term Disability. If Employee suffers a long-term disability (as
hereinafter defined), Employer may, to the extent permitted by law, terminate
Employee’s employment hereunder, which shall be effective immediately upon
written notice. Employee’s base salary pursuant to Section 3 shall be continued
during the remainder, if any, of the first six months of such long-term
disability following Employee’s termination, and thereafter Employer shall have
no further obligation to Employee hereunder. A “long-term disability” is an
illness, accident or other physical or mental incapacity that has prevented or
will prevent Employee from performing the essential functions of his employment
position without an accommodation that would not be an undue hardship for
Employer to provide. The foregoing definition of long-term disability is not
intended to and shall not affect the definition of “disability” or any similar
term in any insurance policy Employer may provide.

       (c) For Cause. Employer may terminate Employee’s employment hereunder at
any time, effective immediately upon notice, for “Cause.” As used herein,
“Cause” shall mean:

          (i) Conduct which is in bad faith, dishonest or in breach of his
fiduciary duty and could be materially detrimental to Employer;

          (ii) Conduct which constitutes a felony involving dishonesty, breach
of trust, or physical or emotional harm to any person;

          (iii) Refusing or failing to act in accordance with any lawful
direction or order of the Board;

          (iv) Exhibiting in regard to his employment gross negligence,
misconduct, habitual neglect, or incompetence; or

          (v) A breach of any material term of this Agreement.

     For purposes of this Section, Employee’s conduct shall not constitute Cause
for termination unless Employee is unable to cure the grounds for termination
within 30 days after written notice from Employer, and if Employee’s conduct is
caused by a long-term disability, Section 7.2(b) above shall control, and not
this subsection on termination for Cause. If Employee is terminated for Cause,
Employer shall pay to Employee all compensation due Employee

4



--------------------------------------------------------------------------------



 



pursuant to Section 3 through the date of termination and thereafter shall have
no further obligation to Employee hereunder.

       (d) Without Cause. Employee’s employment hereunder may be terminated by
Employer at any time without Cause, effective upon 30 days prior written notice
of termination. If Employer shall terminate Employee’s employment hereunder
without Cause, then Employer shall provide Employee with the following severance
benefits and, thereafter, shall have no further obligation to Employee
hereunder:

          (i) Employer shall continue to pay to Employee an amount equal to the
base salary to which Employee would be entitled pursuant to Section 3 at the
time of termination, which shall be payable on the regularly scheduled paydays
and in accordance with Employer’s regular payroll practice, for the Severance
Period (as defined below);

          (ii) Employer shall pay Employee a pro-rated amount of any annual
bonus to which Employee would be entitled, which shall be paid at the earlier of
(1) the date it would have been due if Employee was not terminated, or (2) upon
completion of the Severance Period. Employee shall not be entitled to any other
bonus payments;

          (iii) Employer shall reimburse Employee for any COBRA payments
actually incurred by Employee during the Severance Period. “COBRA” means the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended. Employee is
solely responsible for properly and timely electing COBRA coverage; and

          (iv) With respect to any stock options granted to Employee that are
not vested as of the date of Employee’s termination of employment pursuant to
this Section 7.2(d), these options shall vest in full as of the date of
Employee’s termination of employment hereunder and, in addition, all stock
options owned by Employee as of the date of Employee’s termination of employment
pursuant to this Section 7.2(d) shall remain exercisable for a period of two
years from and after the date of Employee’s termination of employment hereunder
(notwithstanding anything to the contrary contained in the stock option
agreement(s) evidencing such stock options).

     Employee’s right to receive these severance benefits is conditioned on his
compliance with the obligations in Section 6. “Severance Period” means the
period of time beginning on Employee’s date of termination of employment
pursuant to this Section 7.2(d) and continuing until the earlier to occur of
(A) 5:00 p.m., Dallas, Texas time, on the first anniversary of the date of
termination of Employee’s employment pursuant to this Section 7.2(d) or (B) the
date the Employee obtains employment with any entity. If Employee secures
employment with another entity before his termination from the Employer, the
Severance Period shall consist of zero days. In the case of a termination
without Cause, where Employee’s new employer does not maintain health insurance
for Employee, Employee shall be entitled to continued health benefits pursuant
to Section 7.2(d)(iii) for the Severance Period which for this purpose shall be
determined on the basis that employment with an employer that does not maintain
health insurance does not satisfy clause (B) of the definition of “Severance
Period.” Notwithstanding

5



--------------------------------------------------------------------------------



 



the foregoing provisions of this Section 7.2(d), this Section 7.2(d) shall be
applied in a manner consistent with COBRA.

       (e) By Employee.

          (i) Employee may voluntarily terminate his employment at any time for
“Good Reason.” As used herein, “Good Reason” shall mean:

             (1) A reduction in the compensation paid to Employee below the
compensation provided in Section 3.1, other than a reduction comparable to
reductions generally applicable to similarly situated employees;

             (2) A material breach by Employer of this Agreement; or

             (3) Employee is required to move his residence to a location that
is more than 50 miles from his current residence.

          If Employee voluntarily terminates his employment for “Good Reason,”
Employer shall provide Employee the same severance benefits as described under
Section 7.2(d) and thereafter shall have no further obligation to Employee
hereunder.

          (ii) Employee may voluntarily terminate his Employment at any time
without a “Good Reason.” If Employee terminates his employment without a “Good
Reason,” Employer shall pay to Employee all compensation due Employee pursuant
to Section 3 through the date of termination and thereafter shall have no
further obligation to Employee hereunder.

       7.3 Termination Following a Change of Control.

       (a) By Employer Without Cause. If Employer terminates Employee’s
employment hereunder without Cause and within one year following a Change of
Control (as defined below), Employer shall provide Employee with the severance
benefits provided in Section 7.2(d). For the purposes of this Section 7.3 only,
Cause shall be limited to:

          (i) The willful engaging by Employee in conduct which is materially
injurious to Employer, monetarily or otherwise, and the failure to cure such
conduct within 30 days after written notice from Employer;

          (ii) Employee’s conviction of or plea of nolo contendre to a felony;
or

          (iii) A willful breach of Sections 4, 5 or 6 of this Agreement.

       For the purposes of this Section 7.3, no conduct shall be deemed
“willful” unless engaged in without good faith and without reasonable belief
that the conduct is in the best interest of Employer.

6



--------------------------------------------------------------------------------



 



       (b) By Employee for Good Reason. If Employee terminates his employment
hereunder for Good Reason and within one year following a Change of Control (as
defined below), Employer shall provide Employee with the severance benefits
provided in Section 7.2(d). For the purposes of this Section only, Good Reason
shall mean the definitions included in Section 7.2(e)(i) or any of the
following:

          (i) A material change in Employee’s position, duties, authority or
reporting responsibilities as set forth in Section 2 above to the detriment of
Employee; or

          (ii) A relocation of Employee’s workplace of at least 50 miles.

       (c) Definition of Change of Control. For the purposes of this Agreement,
a “Change of Control” shall mean any of the following events:

          (i) The consummation of any consolidation or merger of Employer with
another corporation or entity, and as a result of such consolidation or merger,
less than fifty percent (50%) of the outstanding voting securities of the
surviving or resulting corporation or entity shall be owned in the aggregate by
the stockholders of Employer as the same shall have existed immediately prior to
such consolidation or merger,

          (ii) The consummation of any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all, or
substantially all, of the assets of Employer;

          (iii) The approval by the stockholders of Employer of any plan or
approval for the liquidation or dissolution of Employer; or

          (iv) Any “person” (as such term is used in Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended) becomes the “beneficial
owner” (within the of Section 13d-3 under said Act) of fifty percent (50%) or
more of Employer’s outstanding voting securities, without the approval of the
Board.

     8. Arbitration. Any dispute between Employee and Employer (including any of
its Affiliates, directors, employees or agents) relating to Employee’s
employment shall be settled by arbitration in accordance with the employment
dispute resolution rules of the American Arbitration Association then in effect.
This arbitration clause applies to all claims relating to Employee’s employment,
including without limitation, contract claims, tort claims and claims under
federal, state or local statutes or ordinances (for example, Title VII, the Age
Discrimination in Employment Act, and the Americans with Disabilities Act). The
arbitrator may grant any relief available under applicable law. The decision of
the arbitrator shall be final and binding on the parties to the arbitration and
shall be the exclusive remedy for all such disputes. Judgment may be entered on
the arbitrator’s decision in any court having jurisdiction. This covenant shall
be perpetual and shall survive the termination or expiration of this Agreement.
THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN REGARD TO
DISPUTES COVERED BY THIS ARBITRATION CLAUSE.

7



--------------------------------------------------------------------------------



 



     9. Additional Provisions.

       9.1 Notices. Any notice, demand, or communication required, permitted, or
desired to be given hereunder, shall be deemed effectively given when personally
delivered or mailed by prepaid, certified mail, return receipt requested,
addressed as follows:

      Employee

--------------------------------------------------------------------------------

  Employer

--------------------------------------------------------------------------------

William F. Ward
  Odyssey HealthCare, Inc.
1136 Hampton Drive
  717 North Harwood, Suite 1500
Allen, TX 75013
  Dallas, TX 75201
 
  Attn: Chief Executive Officer

or to such other address, and to the attention of such other person(s) or
officer(s) as either party may designate by written notice.

       9.2 Governing Law. This Agreement has been executed and delivered in, and
shall be interpreted, construed, and enforced pursuant to and in accordance with
the laws of the State of Texas.

       9.3 Assignment. This Agreement and the rights and obligations hereunder
shall bind and inure to the benefit of any successor or successors of Employer
by way of reorganization, merger or consolidation, and any assignee of all or
substantially all of its business and properties, but, except as to any such
successor or assignee of Employer, neither this Agreement nor any rights or
benefits hereunder may be assigned by either party.

       9.4 Waiver of Breach. The waiver by, either party of a breach or
violation of any provision of this Agreement shall not operate as, or be
construed to be, a waiver of any subsequent breach of the same or other
provision hereof.

       9.5 Enforcement. Without limiting other possible remedies to Employer for
the breach of this Agreement, Employee agrees that injunctive or other equitable
relief shall be available to enforce the covenants set forth in Sections 4, 5,
and 6, such relief to be without the necessity of posting a bond, cash or
otherwise.

       9.6 Gender and Number. Whenever the context hereof requires, the gender
of all words shall include the masculine, feminine and neuter, and the number of
all words shall include the singular and plural.

       9.7 Additional Assurances. The provisions of this Agreement shall be
self-operative and shall not require further agreement by the parties except as
may be herein specifically provided to the contrary; provided, however, at the
request of Employer, Employee shall execute such additional instruments and take
such additional acts as Employer may deem necessary to effectuate this
Agreement.

8



--------------------------------------------------------------------------------



 



       9.8 Severability. If any provision of this Agreement is held to be
unenforceable for any reason, the unenforceability thereof shall not affect the
remainder of this Agreement, which shall remain in full force and effect and
enforceable in accordance with its terms. Employee further agrees that if any
restriction contained in any Section is held by any court to be unenforceable or
unreasonable, a lesser restriction shall be enforced in its place and all
remaining restrictions contained herein shall be enforced independently of each
other.

       9.9 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

       9.10 Withholdings. All amounts in this Agreement shall be paid less
applicable payroll deductions.

       9.11 Entire Agreement. This Agreement contains the entire agreement
between the parties concerning the subject matter hereof and supersedes all
previous contracts or agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.
No oral statements or prior written material not specifically incorporated
herein shall be of any force and effect, and no changes in or additions to this
Agreement shall be valid unless in writing and signed by the parties hereto.
Employee specifically acknowledges that in entering into and executing this
Agreement, Employee relies solely upon the representations and agreements
contained in this Agreement and no others.

[Remainder of page intentionally left blank]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

     
EMPLOYER:
  Odyssey HealthCare, Inc.
 
   

  /s/ David C. Gasmire

 

--------------------------------------------------------------------------------

 

  By: David C. Gasmire

  Its: President and Chief Executive Officer
 
   
EMPLOYEE:
  /s/ William F. Ward

 

--------------------------------------------------------------------------------

 

  William F. Ward

 